Case:19-04299-jwo Doc#:24 Filed: 11/27/19 Pagei1iof1

e\Lel

een

2igNOY 27 AM 10+ 20
MICHELLE Mi, WILSOI, CLERK ease. (F-04299 -SOR
‘BANKRUPTCY COURT ne ook.

US MIOELE tae he
C \ BESTE Digg Viz Levey,

 

Ms. USiean thea is tty Gost a {hie foe
renkevpty, Te ant ust Bacal ro lage AdvISaZ-

Be Bea ID. ZOIG Upp sant Dthcrl fee 20% A
do MNS. Rec continic Napt ab 400d Compe. Steact
Secksons, Ui 4920V. This Neha has wipextant imnfoen-
elon Alssot the owe. fe craditeps. poet thee nd
oF tha CASZ. iwunessccl On Autowintic. <n aqainet collaz on)
Coadlees canny oc. thzpwisc TDL 16 boll Coon the.
Ade .

Me wile the feces attinby Net hes comida be;
dis pac Aored Mis ished and has sauce the hast
AS deus Gaenishad pnd/ox cthrowse collected and
ba udaa Mensa} (oes My Wee cunst,

. Glad a Peiteons fee a covot coder 4 wreaks “<p

6 ir NORMA eA coool arlee ts dale thi

OF Tia 7. The. acon band Habeas Yop Accoxadhnts bul
—_— fadean| Wes cf Peniloupeyy TX asso. dol
See oe he kant ee Sn pss Whol is the.

Tank, fen iw -
YoU Upoe. ValuAbe hutz Paap A Ky

Deas
ce file .

 
